Citation Nr: 0200882	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-00 608	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision by the RO which granted service connection for PTSD 
and assigned a 30 percent rating.  A notice of disagreement 
with respect to the assigned rating was received in October 
2000.  The veteran was issued a statement of the case in 
November 2000.  In January 2001, the veteran submitted his 
substantive appeal.  The veteran testified at a Video 
Conference Board hearing in October 2001.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

This legislation also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  Id.

The veteran claims that he is entitled to a rating in excess 
of 30 percent for the service-connected PTSD.  He stated 
during his October 2001 Board hearing that he last worked in 
January 2001.  He appears to assert that he quit his last 
employment position due to PTSD symptoms.  At the time of his 
last VA examination (July 2000), the veteran was employed.  
The Board finds that the veteran should be scheduled for a VA 
examination to determine the current severity of his PTSD.  
In this regard, the examiner should specifically be asked to 
describe the impact the veteran's PTSD has on his ability to 
work.

The Board notes that during the October 2001 Board hearing 
the veteran stated that he received psychiatric treatment at 
the VA medical center (MC) in Columbia, South Carolina every 
three months beginning in 1998 or 1999 through the present.  
A review of the claims file shows that a VA clinical 
psychologist treated the veteran in April 1999 and in 
September 1999.  Given the veteran's October 2001 testimony, 
it does not appear that all of the veteran's VA treatment 
records have been associated with the claims file.  The Board 
finds that in order to fulfill its duty to assist, the RO 
must obtain all pertinent VA records because they are 
constructively of record and may contain information vital to 
the veteran's claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for PTSD since 1998.  
Complete clinical records, including 
those from the Columbia, SC VAMC, should 
be obtained and associated with the 
claims file.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
severity of the service-connected PTSD.  
All findings necessary for rating the 
disability should be set forth in detail.  
A Global Assessment of Functioning (GAF) 
score should be assigned and explained.  
The doctor should assess the extent of 
occupational and social impairment due 
solely to PTSD.  The claims folder should 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  [The RO should inform the 
veteran that if, without good cause, he 
fails to report for the scheduled VA 
examination, his claim for a higher 
rating will be denied in accordance with 
38 C.F.R. § 3.655.]

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
supra.  In particular, the RO must ensure 
that the notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.

5.  After the foregoing, the RO should 
review the veteran's claim for a higher 
rating for his service- connected PTSD.  
If the veteran fails to report for VA 
examination, 38 C.F.R. § 3.655 should be 
applied.  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond, 
and then the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




